DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Copies of European Application EP17193973.9 and German Application DE20 2017 105 965.0 have been filed with a priority date of 29 September 2017. 

Specification
The disclosure is objected to because of the following informalities: page 3, line 31 recites the section title “abandonment of the invention”, however it appears a more appropriate title would be “objective of the invention”; page 3, line 32 recites “an objection of the invention” and “theh”, however it appears this should be corrected to “an objective of the invention” and “the” respectively; pg. 6, line 17 recites “millimetres” which appears to be an incorrect spelling of “millimeters”; and pg. 7, line 19 is missing a period at the end of the sentence/paragraph. 
Appropriate correction is required.

Claim Objections
Claims 2-9, 11-15, and 17-20 area objected to because of the following informalities:  claims 2-9 and 17 recite the limitation “A bioindicator”, however it appears the appropriate recitation would be “[[A]] The bioindicator”; claims 11-14 and 18-19 recite the limitation “A kit”, however it appears the appropriate recitation would be “[[A]] The kit”; claim 9 recites the limitation “semipermeable” in line 1, however it appears the appropriate recitation would be “semi-permeable” for consistency of terminology as seen in claim1;claim 15 recites the limitations “at least one bioindicator” and “a mailing bag” in line 12, however it appears the appropriate recitation would be “the at least one bioindicator” 
and “[[a]] the mailing bag” respectively; and claim 20, line 8 ends with a period, however this line should end with a comma as it is not the end of the paragraph.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8, 15, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the membrane" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Recommend amending to “the semi-permeable membrane” for proper antecedent basis. 
Claim 2 recites the limitation "the membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Recommend amending to “the semi-permeable membrane” or “the polymer membrane”  for proper antecedent basis. 
Claim 3 recites the limitation "the membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Recommend amending to “the semi-permeable membrane” or “the polymer membrane”  for proper antecedent basis. 
Claim 8 recites the limitation "the membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Recommend amending to “the semi-permeable membrane” or “the polymer membrane”  for proper antecedent basis. 
Claim 15 recites the limitation “the membrane” in line 6 and  "the accompanying sheet" in line 10.  There is insufficient antecedent basis for these limitations in the claim. Recommend amending to “the semi-permeable membrane” in line 6 and  “[[the]] an accompanying sheet” in line 10 for proper antecedent basis. 
Claim 17 recites the limitation "the membrane" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Recommend amending to “the semi-permeable membrane” or “the polymer membrane”  for proper antecedent basis. 
Claim 20 recites the limitation "the membrane" in line 7, “the least one bioindicators” in line 9,  and “the bioindicators” in lines 12 and 13.  There is insufficient antecedent basis for these limitations in the claim. Recommend amending to “the semi-permeable membrane” in line 7, “the at least [[one]] two to sixteen bioindicators” in line 9,  and “the at least two to sixteen bioindicators” in lines 12 and 13 for proper antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2009/0011457 to Faeh et al. (herein Faeh) in view of United States Patent Application Publication US 2013/0288352 to Jehle et al. (herein Jehle). 
	Regarding claim 1, Faeh teaches a method for checking the degree of microbial loading of laundry after a wash cycle (see Abstract). Faeh teaches a device for carrying out this method comprises a container 90 (Figs. 1, 3 and 4) which is used to receive the test microorganisms (i.e. reference germs) wherein the container 90 may also be referred to as a monitor vessel (i.e. bioindicator) (see [0024]). Faeh teaches container 90 comprises a carrier for the test microorganisms which is enclosed by a perfusion chamber wherein the perfusion chamber comprises a semipermeable membrane 96 wherein the semipermeable membrane comprises pores (see [0029]). Faeh teaches a perfusion chamber 20 (Figs. 5-8) comprising filters 21 and 22 (i.e. semipermeable membrane) with a pore size of 0.2-0.4 micrometers (see [0048]). Therefore, it would be obvious to one of ordinary skill in the art for the semipermeable membrane or filter of different embodiments to have a pore size of 0.2-0.4 micrometers. 
	Faeh fails to teach “the membrane is a polymer membrane” as recited in the instant claim. 
	Jehle teaches a bioindicator for verifying the effectiveness of a sterilization process carried out in a working chamber of a containment system comprising: a microporous envelope (i.e. semipermeable membrane) which is permeable to sterilizing agent and impermeable to microorganisms; and a carrier within the interior of the bioindicator comprising said microorganisms (see [0008]). The envelope consists of hydrophobic material such as acrylic copolymer, polyether sulfone (PES), polyvinyl fluoride (PVDF), polytetrafluorethylene (PTFE/Teflon) or polypropylene (PP) (see [0012]). 
	Faeh and Jehle are analogous in the field of bioindicators. Therefore, it would have been obvious to one or ordinary skill in the art to substitute the semi-permeable membrane of the bioindicator of Faeh for the semi-permeable membrane of Jehle for the benefit of said semi-permeable membrane consisting of material which is chemically resistant to the sterilizing agent (see [0012] of Jehle). 

	Regarding claim 2, Faeh and Jehle teach all the limitations of claim 1 above. 
	As mentioned above, Faeh in view of Jehle teaches a hydrophobic semi-permeable membrane (see [0012] of Jehle). 

Regarding claim 4, Faeh and Jehle teach all the limitations of claim 1 above.
Faeh teaches that the bioindicator is flat (see Fig. 3). 

Regarding claim 5, Faeh and Jehle teach all the limitations of claim 1 above.
As mentioned above, Faeh in view of Jehle teaches the carrier is enclosed (i.e. permeable on both sides) by a semipermeable membrane that is permeable to sterilizing agent (i.e. disinfecting liquid) and impermeable to microorganisms (see [0008] of Jehle). 

Regarding claim 6, Faeh and Jehle teach all the limitations of claim 1 above.
Faeh teaches Enterococcus faecium and Staphylococcus aureus are often used in laboratory wash tests (see [0061- 0068]). 

Regarding claim 8, Faeh and Jehle teach all the limitations of claim 1 above.
As mentioned above, Faeh teaches a pore size of 0.2-0.4 micrometers  which is less than 1 micrometer (see [0048]). 

Regarding claim 9, Faeh and Jehle teach all the limitations of claim 1 above.
As mentioned above, Faeh in view of Jehle teaches a semi-permeable membrane consisting of acrylic copolymer, polyether sulfone (PES), polyvinyl fluoride (PVDF), polytetrafluorethylene (PTFE/Teflon) or polypropylene (PP) (see [0012] of Jehle).

Regarding claim 17, Faeh and Jehle teach all the limitations of claim 1 above.
As mentioned above, Faeh teaches a pore size of 0.2-0.4 micrometers  which is less than 0.6 micrometers (see [0048]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2009/0011457 to Faeh et al. (herein Faeh) in view of United States Patent Application Publication US 2013/0288352  to Jehle et al. (herein Jehle) and in further view of United States Patient Application Publication US 2008/0206801 to Dallmier et al. (herein Dallmier) as cited on the IDS. 
	Regarding claim 3, Faeh and Jehle teach all the limitations of claim 1 above.
	Faeh in view of Jehle fails to teach “the membrane is a flexible membrane” as recited in the instant claim. 
	Dallmier teaches a biological indicator comprising a carrier, an inoculum comprised of a plurality of microorganisms, and an envelope (see [0024]) wherein the envelope is formed by two flexible planar sheets that enclose said carrier, are formed of polymer material, and are permeable to vaporous deactivating agents but impermeable to microorganisms (see [0029]). 
Faeh, Jehle and Dallmier are analogous in the field of bioindicators. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date for the semi-permeable membrane of Faeh in view of Jehle (see [0012] of Jehle) to consist of flexible non-woven polymer material of Dallmier (see [0029] of Dallmier) for the benefit of enclosing the carrier (see [0029] of Dallmier). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2009/0011457 to Faeh et al. (herein Faeh) in view of United States Patent Application Publication US 2013/0288352  to Jehle et al. (herein Jehle) and in further view of United States Patient Application Publication US 2017/0247742 to Doyle et al. (herein Doyle). 
	Regarding claim 7, Faeh and Jehle teach all the limitations of claim 1 above.
Faeh in view of Jehle fail to teach “the reference germs on the carrier have a germ density of up to 107” as recited in the instant claim. 
Doyle teaches a biological indicator for measuring effectiveness of a sterilization procedure (see [0012]) wherein the bioindicator comprises a carrier having a microorganism (see [0013]). Doyle teaches  “the concentration of the microorganisms may be in the range of from about 101 to about 1014 colony forming units (cfu) when disposed on the carrier” (see [0076]). Therefore, it would be obvious to one of ordinary skill in the art for the carrier of Faeh in view of Jehle to have germ density of 107 as recited in the instant claim. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2009/0011457 to Faeh et al. (herein Faeh) in view of United States Patent Application Publication US 2013/0288352  to Jehle et al. (herein Jehle) and in further view of United States Patent Application Publication US 2015/0160210 to Hanaway et al. (herein Hanaway).
Regarding independent claim 15, Faeh teaches a method for checking the degree of microbial loading of laundry after a wash cycle (see Abstract). Faeh teaches a device for carrying out this method comprises a container 90 (Figs. 1, 3 and 4) which is used to receive the test microorganisms (i.e. reference germs) wherein the container 90 may also be referred to as a monitor vessel (i.e. bioindicator) (see [0024]). Faeh teaches container 90 comprises a carrier for the test microorganisms which is enclosed by a perfusion chamber wherein the perfusion chamber comprises a semipermeable membrane 96 wherein the semipermeable membrane comprises pores (see [0029]). Faeh teaches a perfusion chamber 20 (Figs. 5-8) comprising filters 21 and 22 (i.e. semipermeable membrane) with a pore size of 0.2-0.4 micrometers (see [0048]). Therefore, it would be obvious to one of ordinary skill in the art for the semipermeable membrane or filter of different embodiments to have a pore size of 0.2-0.4 micrometers. Faeh teaches the method involves placing container 90 (i.e. bioindicator) inside a washing machine together with the laundry to be subjected to a wash cycle (see [0042-0043]). Inherently the bioindicator would have to be removed from the washing machine and dried (to remove any residual detergent) before subject to measurement (see [0043]). 
	Faeh fails to teach “[r]emoval of at least one bioindicator from a mailing bag… and the membrane is a polymer membrane”, “[f]ill in the accompanying sheet”, and “[i]nsert at least one bioindicator and the accompanying sheet into a mailing bag and return the bioindicator and the accompanying sheet” as recited in the instant claim. 
	Jehle teaches a bioindicator for verifying the effectiveness of a sterilization process carried out in a working chamber of a containment system comprising: a microporous envelope (i.e. semipermeable membrane) which is permeable to sterilizing agent and impermeable to microorganisms; and a carrier within the interior of the bioindicator comprising said microorganisms (see [0008]). The envelope consists of hydrophobic material such as acrylic copolymer, polyether sulfone (PES), polyvinyl fluoride (PVDF), polytetrafluorethylene (PTFE/Teflon) or polypropylene (PP) (see [0012]). 
	Faeh and Jehle are analogous in the field of bioindicators. Therefore, it would have been obvious to one or ordinary skill in the art to substitute the semi-permeable membrane of the bioindicator of Faeh for the semi-permeable membrane of Jehle for the benefit of said semi-permeable membrane consisting of material which is chemically resistant to the sterilizing agent (see [0012] of Jehle). 
	Faeh in view of Jehle fail to teach a kit that comprises instructions for use.
Hanaway teaches a kit that comprises instructions for use (i.e. application sheet), a requisition form (i.e. accompanying sheet), and a mailing envelope (see [0008]). 
Faeh, Jehle, and Hanaway are analogous in the field of determining presence or kind of microorganism. Therefore, it would have been obvious before the effective filing date to include the bioindicator of Faeh in view Jehle as part of a kit for the benefit of providing supplies that can be used in any condition suitable for testing (see [0007] of Hanaway). 
Inherently the kit would involve removing the bioindicator from said kit or mailing bag, filling out the requisition form, and inserting the bioindicator and the requisition form into the mailing bag to be transport (see [0008] of Hanaway). 

Claims 10-12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2009/0011457 to Faeh et al. (herein Faeh) in view of United States Patent Application Publication US 2013/0288352  to Jehle et al. (herein Jehle) and in further view of International Application Publication WO 2016/164329 to Bommarito et al. (herein Bommarito) and United States Patent Application Publication US 2015/0160210 to Hanaway et al. (herein Hanaway). 
Regarding claim 10, Faeh and Jehle teach all the limitations of claim 1 above.
Faeh in view of Jehle fails to teach “[a] kit comprising two to sixteen bioindicators … and comprising an application sheet, an accompanying sheet and/or at least one mailing bag, wherein the individual bioindicators of the kit are combined on a flat element” as recited in the instant claim. 
Bommarito teaches a monitoring system which enables a user to verify the effectiveness of the disinfection cycle provided by an automated endoscope reprocessor (AER) that involves the use of chemical and/or biological indicators integrated within a process challenge device that mimics the challenge posed by an endoscope processed in the AER (see pg. 2, lines 19-23). Furthermore, Bommarito teaches the device could have multiple or numerous biological and chemical indicators disposed within a channel path on a flat device (see pg. 3, lines 1-7; Fig. 2; pg. 6, lines 9-10). 
Faeh, Jehle, and Bommarito are analogous in the field of using biological indicators to test for effectiveness of sterilization and/or disinfecting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the single bioindicator of Faeh in view of Jehle to be two to sixteen (or any other number) bioindicators of Faeh in view Jehle on a flat element for the benefit of a single device for running multiple tests (see pg. 6, lines 9-10 of Bommarito). 
Hanaway teaches a kit that comprises instructions for use (i.e. application sheet), a requisition form (i.e. accompanying sheet), and a mailing envelope (see [0008]). 
Faeh, Jehle, Bommarito, and Hanaway are analogous in the field of determining presence or kind of microorganism. Therefore, it would have been obvious before the effective filing date to include the device comprising multiple bioindicators of Faeh in view Jehle and in further view of Bommarito as part of a kit for the benefit of providing supplies that can be used in any condition suitable for testing (see [0007] of Hanaway). 

Regarding claim 11, Faeh and Jehle in view of Bommarito and Hanaway teach all the limitations of claim 10 above.
As mentioned above, it would be obvious to one of ordinary skill in the art to use any number of bioindicators desirable (see pg. 3, lines 1-7; Fig. 2; pg. 6, lines 9-10 of Bommarito) for the benefit of a single device for running multiple tests (see pg. 6, lines 9-10 of Bommarito).

Regarding claim 12, Faeh and Jehle in view of Bommarito and Hanaway teach all the limitations of claim 10 above.
Faeh teaches the monitor vessel (i.e. bioindicator) has a single microorganism such as Enterococcus faecium but that multiple microorganisms may be used for testing (see [0030-0037] and [0061-0059]).  As mentioned above, it would be obvious to one of ordinary skill in the art to use any number of bioindicators desirable (see pg. 3, lines 1-7; Fig. 2; pg. 6, lines 9-10 of Bommarito) for the benefit of a single device for running multiple tests (see pg. 6, lines 9-10 of Bommarito). 
Faeh, Jehle, Bommarito, and Hanaway are analogous in the field of determining presence or kind of microorganism. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the each of the bioindicators of Faeh of in view of Jehle in view of Bommarito and Hanaway to have a different microorganism for the benefit of running multiple tests at one time (see pg. 6, lines 9-10 of Bommarito).

Regarding claim 14, Faeh and Jehle in view of Bommarito and Hanaway teach all the limitations of claim 10 above.
Faeh teaches the monitor vessel (i.e. bioindicator) has a single microorganism such as Enterococcus faecium but that multiple microorganisms may be used for testing including Staphylococcus aureus (see [0030-0037] and [0061-0059]).  As mentioned above, it would be obvious to one of ordinary skill in the art to use any number of bioindicators desirable (see pg. 3, lines 1-7; Fig. 2; pg. 6, lines 9-10 of Bommarito) for the benefit of a single device for running multiple tests (see pg. 6, lines 9-10 of Bommarito). 
Faeh, Jehle, Bommarito, and Hanaway are analogous in the field of determining presence or kind of microorganism. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a first group of the bioindicators of Faeh of in view of Jehle and in further view of Bommarito and Hanaway to test Enterococcus faecium and to modify a second group to test Staphylococcus aureus for the benefit of running multiple tests at one time (see pg. 6, lines 9-10 of Bommarito).

Regarding claims 18, Faeh and Jehle in view of Bommarito and Hanaway teach all the limitations of claims 12 above.
Faeh teaches the monitor vessel (i.e. bioindicator) has a single microorganism such as Enterococcus faecium but that multiple microorganisms may be used for testing including Staphylococcus aureus and Candida Albicans (see [0030-0037] and [0061-0059]).  As mentioned above, it would be obvious to one of ordinary skill in the art to use any number of bioindicators desirable (see pg. 3, lines 1-7; Fig. 2; pg. 6, lines 9-10 of Bommarito) for the benefit of a single device for running multiple tests (see pg. 6, lines 9-10 of Bommarito). 
Faeh, Jehle, Bommarito, and Hanaway are analogous in the field of determining presence or kind of microorganism. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a first group of the bioindicators of Faeh of in view of Jehle and in further view of Bommarito and Hanaway to test Enterococcus faecium and to modify a second group to test Staphylococcus aureus or Candida Albicans for the benefit of running multiple tests at one time (see pg. 6, lines 9-10 of Bommarito).

Regarding independent claim 20, Faeh teaches a method for checking the degree of microbial loading of laundry after a wash cycle (see Abstract). Faeh teaches a device for carrying out this method comprises a container 90 (Figs. 1, 3 and 4) which is used to receive the test microorganisms (i.e. reference germs) wherein the container 90 may also be referred to as a monitor vessel (i.e. bioindicator) (see [0024]). Faeh teaches container 90 comprises a carrier for the test microorganisms which is enclosed by a perfusion chamber wherein the perfusion chamber comprises a semipermeable membrane 96 wherein the semipermeable membrane comprises pores (see [0029]). Faeh teaches a perfusion chamber 20 (Figs. 5-8) comprising filters 21 and 22 (i.e. semipermeable membrane) with a pore size of 0.2-0.4 micrometers (see [0048]). Therefore, it would be obvious to one of ordinary skill in the art for the semipermeable membrane or filter of different embodiments to have a pore size of 0.2-0.4 micrometers. Faeh teaches the method involves placing container 90 (i.e. bioindicator) inside a washing machine together with the laundry to be subjected to a wash cycle (see [0042-0043]). Inherently the bioindicator would have to be removed from the washing machine and dried (to remove any residual detergent) before subject to measurement (see [0043]). 
	 Faeh fails to teach “removing a kit from a first mailing bag, the kit comprising two to sixteen bioindicators, and comprising an application sheet, and an accompanying sheet, wherein the individual bioindicators of the kit are combined on a flat element”, “the membrane is a polymer membrane”, “filling in the accompanying sheet”, and “inserting the bioindicators and the accompanying sheet into a second mailing bag” as recited in the instant claim. 
	Jehle teaches a bioindicator for verifying the effectiveness of a sterilization process carried out in a working chamber of a containment system comprising: a microporous envelope (i.e. semipermeable membrane) which is permeable to sterilizing agent and impermeable to microorganisms; and a carrier within the interior of the bioindicator comprising said microorganisms (see [0008]). The envelope consists of hydrophobic material such as acrylic copolymer, polyether sulfone (PES), polyvinyl fluoride (PVDF), polytetrafluorethylene (PTFE/Teflon) or polypropylene (PP) (see [0012]). 
	Faeh and Jehle are analogous in the field of bioindicators. Therefore, it would have been obvious to one or ordinary skill in the art to substitute the semi-permeable membrane of the bioindicator of Faeh for the semi-permeable membrane of Jehle for the benefit of said semi-permeable membrane consisting of material which is chemically resistant to the sterilizing agent (see [0012] of Jehle). 
Bommarito teaches a monitoring system which enables a user to verify the effectiveness of the disinfection cycle provided by an automated endoscope reprocessor (AER) that involves the use of chemical and/or biological indicators integrated within a process challenge device that mimics the challenge posed by an endoscope processed in the AER (see pg. 2, lines 19-23). Furthermore, Bommarito teaches the device could have multiple or numerous biological and chemical indicators disposed within a channel path on a flat device (see pg. 3, lines 1-7; Fig. 2; pg. 6, lines 9-10). 
Faeh, Jehle, and Bommarito are analogous in the field of using biological indicators to test for effectiveness of sterilization and/or disinfecting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the single bioindicator of Faeh in view of Jehle to be two to sixteen (or any other number) bioindicators of Faeh in view Jehle on a flat element for the benefit of a single device for running multiple tests (see pg. 6, lines 9-10 of Bommarito). 
Hanaway teaches a kit that comprises instructions for use (i.e. application sheet), a requisition form (i.e. accompanying sheet), and a mailing envelope (see [0008]). 
Faeh, Jehle, Bommarito and Hanaway are analogous in the field of determining presence or kind of microorganism. Therefore, it would have been obvious before the effective filing date to include the bioindicator of Faeh in view Jehle and Bommarito as part of a kit for the benefit of providing supplies that can be used in any condition suitable for testing (see [0007] of Hanaway). 
Inherently the kit would involve removing the bioindicator or from a first mailing bag on receiving, filling out the requisition form, and inserting the at least two to sixteen bioindicators and the requisition form into a second mailing bag to be transport (see [0008] of Hanaway). 

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2009/0011457 to Faeh et al. (herein Faeh) in view of United States Patent Application Publication US 2013/0288352  to Jehle et al. (herein Jehle) and in further view of International Application Publication WO 2016/164329 to Bommarito et al. (herein Bommarito),  United States Patent Application Publication US 2015/0160210 to Hanaway et al. (herein Hanaway), and United States Patient Application Publication US 2017/0247742 to Doyle et al. (herein Doyle).
Regarding claim 13, Faeh and Jehle in view of Bommarito and Hanaway teach all the limitations of claim 10 above.
Faeh teaches the monitor vessel (i.e. bioindicator) has a single microorganism such as Enterococcus faecium but that multiple microorganisms may be used for testing (see [0030-0037] and [0061-0059]).  As mentioned above, it would be obvious to one of ordinary skill in the art to use any number of bioindicators desirable (see pg. 3, lines 1-7; Fig. 2; pg. 6, lines 9-10 of Bommarito) for the benefit of a single device for running multiple tests (see pg. 6, lines 9-10 of Bommarito). 
Faeh, Jehle, and Bommarito are analogous in the field of using biological indicators to test for effectiveness of sterilization and/or disinfecting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the each of the bioindicators of Faeh of in view of Jehle in view of Bommarito to have a different microorganism for the benefit of running multiple tests at one time (see pg. 6, lines 9-10 of Bommarito).
Doyle teaches a biological indicator for measuring effectiveness of a sterilization procedure (see [0012]) wherein the bioindicator comprises a carrier having a microorganism (see [0013]). Doyle teaches  “the concentration of the microorganisms may be in the range of from about 101 to about 1014 colony forming units (cfu) when disposed on the carrier” (see [0076]). Therefore, it would be obvious to one of ordinary skill in the art that each carrier of each bioindicator of Faeh in view of Jehle and in further view of Bommarito and Hanaway would be capable of having a different germ density ranging from about 101 to about 1014 colony forming units (cfu). 

Regarding claim 19, Faeh and Jehle in view of Bommarito, Hanaway, and Doyle teach all the limitations of claim 13 above.
Faeh teaches the monitor vessel (i.e. bioindicator) has a single microorganism such as Enterococcus faecium but that multiple microorganisms may be used for testing including Staphylococcus aureus and Candida Albicans (see [0030-0037] and [0061-0059]).  As mentioned above, it would be obvious to one of ordinary skill in the art to use any number of bioindicators desirable (see pg. 3, lines 1-7; Fig. 2; pg. 6, lines 9-10 of Bommarito) for the benefit of a single device for running multiple tests (see pg. 6, lines 9-10 of Bommarito). 
Faeh, Jehle, Bommarito, and Hanaway are analogous in the field of determining presence or kind of microorganism. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a first group of the bioindicators of Faeh of in view of Jehle and in further view of Bommarito and Hanaway to test Enterococcus faecium and to modify a second group to test Staphylococcus aureus or Candida Albicans for the benefit of running multiple tests at one time (see pg. 6, lines 9-10 of Bommarito).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/               Examiner, Art Unit 1797                                                                                                                                                                                         





/CHRISTINE T MUI/               Primary Examiner, Art Unit 1797